DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with conditions for receiving the benefit of an earlier filing date of 8/7/2018 of US provisional application number 62/715,598.
3. The Action is responsive to the Remarks filed 07/15/2021.
4. Please note claims 1-20 are pending in which claims 1, 8 and 15 are independent. All previously drawn objections and/or rejections not reiterated here is hereby withdrawn.
Information Disclosure Statement
5. The information disclosure statements filed 07/15/2021are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Response to Arguments
6. Applicant’s arguments with respect to claim(s) 7/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
7. Claim 13 is objected to because of the following informalities: 
As per claim 13, it recited “(Original) Determining, …” in which “(Original)” seems to be a typographical extra.
Appropriate correction is required.
Double Patenting Rejections
8. The Double Patenting Rejections is hereby held abeyance. The rejections will be presented when allowable subject matter is established and the rejections deems necessary.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
8.1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent co-pending application 16531711. Although the conflicting are not patentably distinct from each other because since the claims 1-20 of the U.S. application 16531711 contain elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application claims 1-20 
Application 16531711 claims 1-20 
1. A knowledge graph system comprising:
graph sampling circuitry configured to:



receive a query request;
analyze historical query patterns run on a knowledge graph for previously received query results that are similar to the query request to obtain an analysis of a usage history of the knowledge graph; and
select one or more candidate traversal paths included in the knowledge graph based on the analysis to prune the knowledge graph into a subgraph,




wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;
schema pruning circuitry configured to:
receive a candidate list including the one or more candidate traversal paths;
analyze the historical query patterns;
determine historical knowledge graph schema used on the knowledge graph based on the analysis;



compare the historical knowledge graph schema with the candidate list; and





remove candidate traversal paths from the knowledge graph based on the comparison and remove at least one node type from the historical
knowledge graph schema .

2. The knowledge graph system of claim 1, wherein the processor is further configured to execute the computer instructions to:
assign a relevance score to each of the candidate traversal paths in the candidate list; and
remove candidate traversal paths from the knowledge graph when their respective relevance scores are below a predetermined threshold relevance score.



3. The knowledge graph system of claim 1, wherein the wherein the processor is further configured to execute the computer instructions to:
determine an information gain calculation for a pruned knowledge graph compared to the knowledge graph, 
wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and
remove the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount.

4. The knowledge graph system of claim 1, wherein the processor is further configured to execute the computer instructions to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and 
select one or more candidate traversal paths determined to have been traversed less than a predetermined number of times. 

5. The knowledge graph system of claim 1, wherein the processor is further configured to execute the computer instructions to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and 
identify one or more candidate traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.

6. The knowledge graph system of claim 1, wherein the processor is further configured to execute the computer instructions to:
query correlation circuitry configured to:
receive the query request;
compare the query request with historical query requests run on the knowledge graph;
determine traversal paths run on the knowledge graph for the historical query requests; and
calculate a centrality score for each entity node in the traversal paths.

7. The knowledge graph system of claim 6, wherein the processor is further configured to execute the computer instructions to:
determine a traversal path including entity nodes having highest centrality scores. 

8. A knowledge graph pruning method comprising:
receiving, by graph sampling circuitry, a query request;
analyzing, by the graph sampling circuitry, historical query patterns run on a knowledge graph for previously received query results that are similar to the query request to obtain an analysis of a usage history of the knowledge graph ;

selecting, by the graph sampling circuitry, one or more candidate traversal paths included in the knowledge graph based on the analysis to prune the knowledge graph into a subgraph, 
wherein a  candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;
receiving, by a schema pruning circuitry, a candidate list including the one or more candidate traversal paths;
analyzing, by the schema pruning circuitry, the historical query patterns;
determining, by the schema pruning circuitry, historical knowledge graph schema used on the knowledge graph based on the analysis;


comparing, by the schema pruning circuitry, the historical knowledge graph schema with the candidate list; and





removing, by the schema pruning circuitry, candidate traversal paths from the knowledge graph and remove at least one node type from the historical knowledge graph schema based on the comparison.

9. The knowledge graph pruning method of claim 8, further comprising:
assigning, by the schema pruning circuitry, a relevance score to each of the candidate traversal paths in the candidate list; and
removing, by the schema pruning circuitry, candidate traversal paths from the knowledge graph when their respective relevance scores are below a predetermined threshold relevance score. 


10. The knowledge graph pruning method of claim 8, further comprising:
determining, by the schema pruning circuitry, an information gain calculation for a pruned knowledge graph compared to the knowledge graph, 
wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and
removing, by the schema pruning circuitry, the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount.

11. The knowledge graph pruning method of claim 8, wherein:
analyzing, by the graph sampling circuitry, the historical query patterns comprises determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
selecting, by the graph sampling circuitry, the one or more candidate traversal paths comprises selecting the one or more candidate traversal paths determined to have been traversed less than a predetermined number of times.

12. The knowledge graph pruning method of claim 8, further comprising:
analyzing, by the graph sampling circuitry, the historical query patterns comprises determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
identifying, by the graph sampling circuitry, one or more candidate traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.

13. The knowledge graph pruning method of claim 8, further comprising:
receiving, by a query correlation circuitry, the query request;
comparing, by the query  correlation circuitry, the query request with historical query requests run on the knowledge graph;
determining, by the query  correlation circuitry, traversal paths run on the knowledge graph for the historical query requests; and
calculating, by the query correlation circuitry, a centrality score for each entity node in the traversal paths.

14. The knowledge graph pruning method of claim 13, further comprising:
determining, by the query correlation circuitry, a traversal path including entity nodes having highest centrality scores.

15. A computing device comprising:
a non-transitory machine-readable medium for storing, the instructions configured to, when executed by processing circuitry, cause the processing circuitry to:


receive a query request;
analyze historical query patterns run on a knowledge graph for previously received query results that are similar to the query request to obtain an analysis of a usage history of the knowledge;
select one or more candidate traversal paths included in the knowledge graph based on the analysis, wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;
receive a candidate list including the one or more candidate traversal paths;









analyze the historical query patterns;
determine historical knowledge graph schema used on the knowledge graph based on the analysis;
compare the historical knowledge graph schema with the candidate list; and





remove candidate traversal paths from the knowledge graph based on the comparison.



16. The computing device of claim 15, wherein the instructions are further configured to, when executed by the processing circuitry, cause the processing circuitry to:
assign a relevance score to each of the candidate traversal paths in the candidate list; and
remove candidate traversal paths from the knowledge graph when their respective relevance scores are below a predetermined threshold relevance score.



17. The computing device of claim 15, wherein the instructions are further configured to, when executed by the processing circuitry, cause the processing circuitry to:
determine an information gain calculation for a pruned knowledge graph compared to the knowledge graph, 
wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and
remove the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount.

18. The computing device of claim 15, wherein the instructions are configured to, when executed by the processing circuitry, cause the processing circuitry to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
select one or more candidate traversal paths determined to have been traversed less than a predetermined number of times.

19. The computing device of claim 15, wherein the instructions are configured to, when executed by the processing circuitry, further cause the processing circuitry to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
identify one or more candidate traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.

20. The computing device of claim 15, wherein the instructions are configured to, when executed by the processing circuitry, further cause the processing circuitry to:
compare the query request with historical query requests run on the knowledge graph;
determine traversal paths run on the knowledge graph for the historical query requests;
calculate a centrality score for each entity node in the traversal paths; and
determine a traversal path including entity nodes having highest centrality scores.
1. A knowledge graph system comprising memory for storing instructions and a
processor in communication with the memory, wherein the processor, when executing the instructions, is configured to:
receive a query request;
analyze historical query patterns run on a knowledge graph for previously received query results that are similar to the query request; and







generate a candidate list by selecting and including one or more candidate traversal paths included in the knowledge graph based on the analysis, 
wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;







determine historical knowledge graph schema elements from a schema used for creating the knowledge graph that are relevant to historical queries based on the analysis of the historical query patterns;
compare the historical knowledge graph schema elements with the  candidate list;
select at least one traversal path from the candidate list for removal from the knowledge graph and the schema and wherein the removal is supported by the comparison; and
remove one or more entity nodes or edges of the at least one candidate traversal paths from the knowledge graph and corresponding elements from the schema based on the comparison.

2. The knowledge graph system of claim 1, wherein the processor, when executing the instructions, is further configured to:
assign a relevance score to each of the candidate traversal paths in the candidate list; and
remove the one or more entity nodes or edges of from the at least one candidate traversal paths from the knowledge graph and the corresponding elements from the schema when their respective relevance scores are below a predetermined threshold relevance score. 

3. The knowledge graph system of claim 1, wherein the processor, when executing the instructions, is further configured to:
determine an information gain calculation for a pruned knowledge graph compared to the knowledge graph, 
wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and
remove the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount.

4. The knowledge graph system of claim 1, wherein the processor, when executing the instructions, is configured to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
select the one or more candidate traversal paths determined to have been traversed less than a predetermined number of times.

5. The knowledge graph system of claim 1, wherein the processor, when executing the instructions, is configured to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
identify one or more traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.


6. he knowledge graph system of claim 1, the processor, when executing the instructions, is further configured to:



receive the query request;
compare the query request with historical query requests run on the knowledge graph;
determine traversal paths run on the knowledge graph for the historical query requests; and
calculate a centrality score for each entity node in the traversal paths.

7. The knowledge graph system of claim 6, wherein the processor, when executing the instructions, is further configured to:
determine a traversal path including entity nodes having highest centrality scores.

8. A knowledge graph pruning method comprising:
receiving a query request;
analyzing historical query patterns run on a knowledge graph for previously received query results that are similar to the query request;
generating a candidate list by selecting and including one or more candidate traversal paths included in the knowledge graph based on the analysis, 





wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;





determining historical knowledge graph schema elements from a schema used for creating the knowledge graph that are relevant to historical queries based on the analysis of the historical query patterns;
comparing the historical knowledge graph schema elements with the candidate list;
selecting at least one traversal path from the candidate list for removal from the knowledge graph and the schema and wherein the removal is supported by the comparison; and
removing one or more entity nodes or edges of the at least one candidate traversal paths from the knowledge graph and corresponding elements from the schema based on the comparison.


9. The knowledge graph pruning method of claim 8, further comprising:
assigning a relevance score to each of the candidate traversal paths in the candidate list; and

removing the one or more entity nodes or edges of from the at least one candidate traversal paths from the knowledge graph and corresponding elements from the schema when their respective relevance scores are below a predetermined threshold relevance score.

10. The knowledge graph pruning method of claim 8, further comprising:
determining an information gain calculation for a pruned knowledge graph compared to the knowledge graph, 

wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and
removing the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount.


11. The knowledge graph pruning method of claim 8, wherein:
analyzing the historical query patterns comprises determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and

selecting the one or more candidate traversal paths comprises selecting the one or more candidate traversal paths determined to have been traversed less than a predetermined number of times.


12. The knowledge graph pruning method of claim 8, further comprising:
analyzing the historical query patterns comprises determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and

identifying one or more traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.


13. The knowledge graph pruning method of claim 8, further comprising:
receiving the query request;

comparing the query request with historical query requests run on the knowledge graph;

determining traversal paths run on the knowledge graph for the historical query requests; and

calculating a centrality score for each entity node in the traversal paths.


14. The knowledge graph pruning method of claim 13, further comprising:
determining a traversal path including entity nodes having highest centrality scores.


15. A computing device comprising:
a non-transitory machine-readable medium; and
instructions stored on the machine-readable medium, the instructions configured to, when executed by processing circuitry, cause the processing circuitry to:
receive a query request;
analyze historical query patterns run on a knowledge graph for previously received query results that are similar to the query request;











generate a candidate list by selecting and including one or more candidate traversal paths included in the knowledge graph based on the analysis, wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node;



determine historical knowledge graph schema used on the knowledge graph based on the analysis;
compare the historical knowledge graph schema elements with the candidate list;
select at least one traversal path from the candidate list for removal from the knowledge graph and the schema and wherein the removal is supported by the comparison; and
remove one or more entity nodes or edges of the at least one candidate traversal paths from the knowledge graph and corresponding elements from the schema based on the comparison.

16. The computing device of claim 15, wherein the instructions are further configured to, when executed by the processing circuitry, cause the processing circuitry to:
assign a relevance score to each of the candidate traversal paths in the candidate list; and
remove the one or more entity nodes or edges of from the at least one candidate traversal paths from the knowledge graph and corresponding elements from the schema when their respective relevance scores are below a predetermined threshold relevance score.

17. The computing device of claim 15, wherein the instructions are further configured to, when executed by the processing circuitry, cause the processing circuitry to:
determine an information gain calculation for a pruned knowledge graph compared to the knowledge graph, 
wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and
remove the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount.

18. The computing device of claim 15, wherein the instructions are configured to, when executed by the processing circuitry, cause the processing circuitry to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
select the one or more candidate traversal paths determined to have been traversed less than a predetermined number of times.

19. The computing device of claim 15, wherein the instructions are configured to, when executed by the processing circuitry, further cause the processing circuitry to:
analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and
identify one or more traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.


20. The computing device of claim 15, wherein the instructions are configured to, when executed by the processing circuitry, further cause the processing circuitry to:
compare the query request with historical query requests run on the knowledge graph;
determine traversal paths run on the knowledge graph for the historical query requests;
calculate a centrality score for each entity node in the traversal paths; and
determine a traversal path including entity nodes having highest centrality scores.


Claim Interpretation
9. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “graph sampling circuitry configured to…” and “schema pruning circuitry configured to…” of claim 1, and “query correlation circuitry configured to…” of claim 6. The present specification does not specifically describe “graph sampling circuitry”, “schema pruning circuitry” and “query correlation circuitry”. According to the present specification [0044], the system circuitry 204 may include any combination of hardware, software, firmware, or other circuitry…The system circuitry 204 may implement any desired functionality of the knowledge graph system.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.1. Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hakkani-Tur et al.: " SEMANTIC ENTITY RELATION DETECTION CLASSIFIER TRAINING", (U.S. Patent Application Publication 20170068903 A1, DATE PUBLISHED 2017-03-09 and DATE FILED 2015-09-04, hereafter "Hakkani-Tur"), in view of 
Jang et al.: "COGNITIVE ANALYSIS OF SECURITY DATA WITH SIGNAL FLOW-BASED GRAPH EXPLORATION", (U.S. Patent Application Publication 20180046928 A1, DATE PUBLISHED 2018-02-15 and DATE FILED 2016-08-15, hereafter "Jang"), and further in view of 
Novik et al.: "MULTI-MASTER DATABASE SYNCHRONIZATION WITHOUT LOSS OF CONVERGENCE", (U.S. Patent Application Publication 20070299887 A1, DATE PUBLISHED 2007-12-27 and DATE FILED 2006-06-23, hereafter "Novik").

As per claim 8, Hakkani-Tur teaches a knowledge graph pruning method comprising: 
receiving, by graph sampling circuitry, a query request (See Fig. 5 and [0047], creating a seed query from the selected entity teaches a query request received); and
analyzing, by the graph sampling circuitry, historical query patterns run on a knowledge graph for previously received query results that are similar to the query request to obtain an analysis of a usage history of the knowledge graph (See Fig. 5, [0031] and [0047], one knowledge graph entity can be utilized for finding relevant query patterns from query click logs and the query click log queries that include the seed query are then found (process action 504). In one version, all the found queries are used in the actions to follow. However, in another version (not shown in FIG. 5), those queries that do not meet a prescribed length criteria, or quantity criteria, or both, are eliminated from consideration before proceeding. For example, queries that are shorter than 2 words could be removed, as they are more likely to be keyword search queries. The URLs selected by users in connection with the found queries (or the remaining found queries) are then identified from the query click log (process action 506). Next, other queries in the query click log that are associated with at least one of the identified URLs are identified. The queries in query click log that include the seed query teaches historical query patterns run on a knowledge graph for previously received query results that are similar to the seed query and the URLs previously selected in the query click log are identified as usage history of the knowledge graph. Here the identifying teaches analyzing).
Hakkani-Tur teaches analyzing knowledge graph as described above, however, Hakkani-Tur does not explicitly teach selecting, by the graph sampling circuitry, one or more candidate traversal paths included in the knowledge graph based on the analysis to prune the knowledge graph into a subgraph.
However, as an analogous art on knowledge graph, Jang teaches selecting, by the graph sampling circuitry, one or more candidate traversal paths included in the knowledge graph based on the analysis to prune the knowledge graph into a subgraph (See [0072],  pruning can be accomplished in various ways including, consolidating nodes that represent redundant information, removing nodes and edges that are found to be outside any path from an input node to known malicious nodes, summarizing subgraphs to a higher-level abstraction, and hiding irrelevant intermediate nodes on paths. Here removing edges and nodes from input nodes reads on selecting path to be pruned and summarizing subgraphs to a higher-level abstraction teaches pruning the knowledge graph into a subgraph).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine JANG’s teaching with Hakkani-Tur reference because JANG is dedicated to a signal flow analysis-based exploration of security knowledge represented in a graph structure, and Hakkani-Tur is dedicated to training a semantic entity relation detection classifier to identify relations expressed in a natural language query, and the combined teaching would have enabled Hakkani-Tur to prune knowledge graph to a lesser level of structure for improving querying, searching, retrieving data from the knowledge database. 
Hakkani-Tur in view of JANG further teaches the following:
wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node (See Jang: [0078], signal flow from node 1308 then continues through nodes along path till the end of the path; and Hakkani-Tur: [0038], a directed graph where each node 300 represents an entity (e.g., Avatar or James Cameron) and each labeled edge 302 represents a relation between two entities (e.g., directed by). A directed path reads on a traversed path.);
receiving, by a schema pruning circuitry, a candidate list including the one or more candidate traversal paths (See Hakkani-Tur: [0070] and [0072], how a KG-determined subgraph finding is merged into the offense graph and then pruned, and pruning is accomplished by consolidating nodes and removing nodes and edges that are found to be outside any path from an input node. a KG-determined subgraph finding teaches candidates of subgraph and its paths);
analyzing, by the schema pruning circuitry, the historical query patterns (See Hakkani-Tur: Fig. 5, [0031] and [0047], one knowledge graph entity can be utilized for finding relevant query patterns from query click logs and the query click log queries that include the seed query are then found (process action 504). In one version, all the found queries are used in the actions to follow. However, in another version (not shown in FIG. 5), those queries that do not meet a prescribed length criteria, or quantity criteria, or both, are eliminated from consideration before proceeding. For example, queries that are shorter than 2 words could be removed, as they are more likely to be keyword search queries. The URLs selected by users in connection with the found queries (or the remaining found queries) are then identified from the query click log (process action 506). Next, other queries in the query click log that are associated with at least one of the identified URLs are identified. The queries in query click log that include the seed query teaches historical query patterns run on a knowledge graph for previously received query results that are similar to the seed query and the URLs previously selected in the query click log are identified as usage history of the knowledge graph. Here the identifying teaches analyzing); and
determining, by the schema pruning circuitry, historical knowledge graph schema used on the knowledge graph based on the analysis (See Hakkani-Tur: [0030] and [0064], the semantic entity relation detection classifier training implementations described herein use queries found in a search query click log that exhibit relations and entity types found in a semantic knowledge graph. As will be appreciated from the more detailed description that follows, a knowledge graph is a representation of entities and the relations between them, and a query click log is a record of web search queries made by users that include the uniform resource locator (URL) associated with a result presented to the user in response to a search based on the query that a user chose; inferring implicit relations from the aforementioned found queries and generating an implicit relations data set involves first selecting a previously unselected found query (process action 1300) and then using the query click log to identify from the selected query the URL associated with a result presented from a search of the query that was selected by a user. The user who selected URLS associated with queries suggests the user a schema).
Hakkani-Tur in view of JANG does not explicitly teach comparing, by the schema pruning circuitry, the historical knowledge graph schema with the candidate list.
However, Novik teaches comparing, by the schema pruning circuitry, the historical knowledge graph schema with the candidate list (See Abstract: a forgotten knowledge list of tombstones can be compared against each other and/or items in a tombstone table, and deleted when tombstones representing subsequently deleted items are extant. Here the tombstones placed into the knowledge list reads on historical knowledge graph and tombstone table reads on the schema the table belongs to).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine JANG’s teaching with Hakkani-Tur in view of JANG reference because Novik is dedicated to multi-master database synchronization without loss of convergence, JANG is dedicated to a signal flow analysis-based exploration of security knowledge represented in a graph structure, and Hakkani-Tur is dedicated to training a semantic entity relation detection classifier to identify relations expressed in a natural language query, and a further combined teaching would have enabled Hakkani-Tur in view of JANG to cleanup of certain deleted information and to maintain a creation version information for system performance improvement.
Hakkani-Tur in view of JANG and further in view of Novik further teaches:
removing, by the schema pruning circuitry, candidate traversal paths from the knowledge graph and remove at least one node type from the historical knowledge graph schema based on the comparison (See Novik: [0076], r removing at least one representation of a deleted item from said list of deleted items; JANG: [0072], Clustering of the same type of nodes (e.g., anti-virus signatures, file names, reputation, and URLs) connected to a given node is performed to summarize into a representative placeholder potentially redundant and overlapping information. In addition, subgraphs and intermediate nodes preferably are analyzed for their semantic meaning and relevance and, where appropriate, replaced by a summary node and/or removed. The result is sometimes referred to herein as a pruned offense context graph (or a pruned context graph).). 

As per claim 9, Hakkani-Tur in view of JANG and further in view of Novik teaches the knowledge graph pruning method of claim 8, further comprising:
assigning, by the schema pruning circuitry, a relevance score to each of the candidate traversal paths in the candidate list (See Jang: [0072], According to a particular pruning technique, a metric (e.g., weight, relevance, distance, degree, toxicity, time, or the like) is applied to one or more events associated with the offense. Then, and based on one or more rules (and categories) that indicate key features and characteristics of the offense, nodes are scored according to the metric(s), and nodes with scores below a threshold are removed.); and
removing, by the schema pruning circuitry, candidate traversal paths from the knowledge graph when their respective relevance scores are below a predetermined threshold relevance score (See Jang: [0072], According to a particular pruning technique, a metric (e.g., weight, relevance, distance, degree, toxicity, time, or the like) is applied to one or more events associated with the offense. Then, and based on one or more rules (and categories) that indicate key features and characteristics of the offense, nodes are scored according to the metric(s), and nodes with scores below a threshold are removed). 

As per claim 10, Hakkani-Tur in view of JANG and further in view of Novik teaches the knowledge graph pruning method of claim 8, further comprising:
determining, by the schema pruning circuitry, an information gain calculation for a pruned knowledge graph compared to the knowledge graph (See JANG: [0063], The enriched (and potentially dense) offense context graph is then pruned to highlight critical offense context for the SOC analyst's benefit. Typically, pruning is applied based on several metrics, such as weight, relevance, and time.),
wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list (See respective relevance scores are below a predetermined threshold relevance score (See Jang: [0072], According to a particular pruning technique, a metric (e.g., weight, relevance, distance, degree, toxicity, time, or the like) is applied to one or more events associated with the offense. Then, and based on one or more rules (and categories) that indicate key features and characteristics of the offense, nodes are scored according to the metric(s), and nodes with scores below a threshold are removed); and
removing, by the schema pruning circuitry, the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount (See respective relevance scores are below a predetermined threshold relevance score (See Jang: [0072], According to a particular pruning technique, a metric (e.g., weight, relevance, distance, degree, toxicity, time, or the like) is applied to one or more events associated with the offense. Then, and based on one or more rules (and categories) that indicate key features and characteristics of the offense, nodes are scored according to the metric(s), and nodes with scores below a threshold are removed). 

As per claim 11, Hakkani-Tur in view of JANG and further in view of Novik teaches the knowledge graph pruning method of claim 8, wherein:
analyzing, by the graph sampling circuitry, the historical query patterns comprises determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request (See Hakkani-Tur: [0050], it is noted that an advantage of using a query click log as a query source is that a large number of search queries are in question format, which is stylistically similar to spoken or natural language queries.); and
selecting, by the graph sampling circuitry, the one or more candidate traversal paths comprises selecting the one or more candidate traversal paths determined to have been traversed less than a predetermined number of times (See ). 

As per claim 12, Hakkani-Tur in view of JANG and further in view of Novik teaches the knowledge graph pruning method of claim 8, further comprising:
analyzing, by the graph sampling circuitry, the historical query patterns comprises determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request (See Hakkani-Tur: [0030] and [0064], the semantic entity relation detection classifier training implementations described herein use queries found in a search query click log that exhibit relations and entity types found in a semantic knowledge graph. As will be appreciated from the more detailed description that follows, a knowledge graph is a representation of entities and the relations between them, and a query click log is a record of web search queries made by users that include the uniform resource locator (URL) associated with a result presented to the user in response to a search based on the query that a user chose; inferring implicit relations from the aforementioned found queries and generating an implicit relations data set involves first selecting a previously unselected found query (process action 1300) and then using the query click log to identify from the selected query the URL associated with a result presented from a search of the query that was selected by a user); and
identifying, by the graph sampling circuitry, one or more candidate traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph (See Hakkani-Tur: [0030] and [0064], the semantic entity relation detection classifier training implementations described herein use queries found in a search query click log that exhibit relations and entity types found in a semantic knowledge graph. As will be appreciated from the more detailed description that follows, a knowledge graph is a representation of entities and the relations between them, and a query click log is a record of web search queries made by users that include the uniform resource locator (URL) associated with a result presented to the user in response to a search based on the query that a user chose; inferring implicit relations from the aforementioned found queries and generating an implicit relations data set involves first selecting a previously unselected found query (process action 1300) and then using the query click log to identify from the selected query the URL associated with a result presented from a search of the query that was selected by a user). 

As per claim 13, Hakkani-Tur in view of JANG and further in view of Novik teaches the knowledge graph pruning method of claim 8, further comprising:
receiving, by a query correlation circuitry, the query request (See Fig. 5 and [0047], creating a seed query from the selected entity teaches a query request received); 
comparing, by the query correlation circuitry, the query request with historical query requests run on the knowledge graph (See Novik: Abstract: a forgotten knowledge list of tombstones can be compared against each other and/or items in a tombstone table, and deleted when tombstones representing subsequently deleted items are extant. Here the tombstones placed into the knowledge list reads on historical knowledge graph and tombstone table reads on the schema the table belongs to);
 determining, by the query correlation circuitry, traversal paths run on the knowledge graph for the historical query requests (See Hakkani-Tur: [0030] and [0064], the semantic entity relation detection classifier training implementations described herein use queries found in a search query click log that exhibit relations and entity types found in a semantic knowledge graph. As will be appreciated from the more detailed description that follows, a knowledge graph is a representation of entities and the relations between them, and a query click log is a record of web search queries made by users that include the uniform resource locator (URL) associated with a result presented to the user in response to a search based on the query that a user chose; inferring implicit relations from the aforementioned found queries and generating an implicit relations data set involves first selecting a previously unselected found query (process action 1300) and then using the query click log to identify from the selected query the URL associated with a result presented from a search of the query that was selected by a user. The user who selected URLS associated with queries suggests the user a schema); and
calculating, by the query correlation circuitry, a centrality score for each entity node in the traversal paths (See JANG: [0055] and [0072], the offense hypothesis includes the original offense IOCs (indicators of compromise), knowledge graph enrichment, evidence, and scores. The extended offense context graph is then provided to the SOC analyst (user) for offense investigation. The SOC user reviews the hypothesis that has been weighted in the manner described; and According to a particular pruning technique, a metric (e.g., weight, relevance, distance, degree, toxicity, time, or the like) is applied to one or more events associated with the offense. Then, and based on one or more rules (and categories) that indicate key features and characteristics of the offense, nodes are scored according to the metric(s), and nodes with scores below a threshold are removed). 

As per claim 14, Hakkani-Tur in view of JANG and further in view of Novik teaches the knowledge graph pruning method of claim 13, further comprising:
determining, by the query correlation circuitry, a traversal path including entity nodes having highest centrality scores (See , Hakkani-Tur: [0041] and [0049], a previously unselected one of the identified central entity types is then selected (process action 402). Entities in the knowledge graph corresponding to the selected central entity type are found next and identifying one or more relations of the selected entity each of which points to at least one URL in the knowledge graph ). 


As per claims 1-7, the claims recite a knowledge graph system comprising a memory for storing computer instructions (See Hakkani-Tur: [0080], tangible computer-readable or machine-readable media or storage devices for storage of information such as computer-readable or computer-executable instructions); and a processor in communication with the memory, the processor being configured to execute the computer instructions (See Hakkani-Tur:  [0073]-[0074], the server computers, …,  multiprocessor systems are the devices should have a sufficient computational capability and system memory to enable basic computational operations) to perform the method steps as recited in claims 9-14, respectively and as rejected above under 35 USC § 103 as being unpatentable over Hakkani-Tur in view of JANG and further in view of Novik.
Therefore claims 1-7 are rejected along the same rationale that rejected claims 8-14, respectively.

As per claims 15, 16, 17, 18, 19 and 20, the claims recite a non-transitory machine-readable med for storing instructions stored on the machine readable medium (Hakkani-Tur: [0080], tangible computer-readable or machine-readable media or storage devices for storage of information such as computer-readable or computer-executable instructions), the instructions configured to, when executed by processing circuitry, cause the processing circuitry (Hakkani-Tur:  [0073]-[0074], the server computers, …,  multiprocessor systems are the devices should have a sufficient computational capability and system memory to enable basic computational operations) to perform the method steps as recited in claims 8, 9, 10, 11, 12 and (13-14), respectively and as rejected above under 35 USC § 103 as being unpatentable over Hakkani-Tur in view of JANG and further in view of Novik.
Therefore claims 15, 16, 17, 18, 19 and 20 are rejected along the same rationale that rejected claims 8, 9, 10, 11, 12 and (13-14), respectively.
References
11.1. The prior art made of record: 
   D. U.S. Patent Application Publication US-20170068903-A1.
   E. U.S. Patent Application Publication US-20180046928-A1.
   F. U.S. Patent Application Publication US-20070299887-A1.
11.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20150379414-A1.
   B. U.S. Patent Application Publication US-20110173189-A1.
   C. U.S. Patent Application Publication US-20140096249-A1.
Conclusion
12.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
12.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 17, 2022